United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-338
Issued: September 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant, through counsel, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decisions dated November 3 and 5, 2008, which
granted him an additional schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a six percent impairment of the right upper
extremity and a four percent impairment of the left upper extremity, for which he received
schedule awards.
FACTUAL HISTORY
On December 16, 2003 appellant, then a 58-year-old letter carrier, filed an occupational
disease claim. On April 2, 2003 he first became aware of his bilateral carpal tunnel syndrome
and realized that this condition was caused by his federal employment. By letter dated
February 20, 2004, the Office accepted appellant’s claim for bilateral carpal tunnel syndrome.
Appellant underwent left carpal tunnel release on May 21, 2004 and right carpal tunnel release
on June 4, 2004.

On November 5, 2004 appellant filed a claim (Form CA-7) for a schedule award. The
Office granted him a schedule award for a two percent impairment of the right upper extremity
and a two percent impairment of the left upper extremity covering the period November 3, 2004
to January 29, 2005.1
By letter dated January 5, 2007, the Office accepted appellant’s claim for bilateral hand
and wrist tenosynovitis and right wrist sprain of the radiocarpal joint.
On January 26, 2007 appellant underwent a left flexor carpi radialis release.
August 3, 2007 he underwent right pronator decompression.

On

On October 21, 2007 appellant filed a CA-7 form for an additional schedule award. An
unsigned treatment note dated October 23, 2007 stated that appellant was stable post pronator
release. He was released to return to work with no restrictions on October 23, 2007.
On December 12, 2007 an Office medical adviser reviewed appellant’s medical records.
He stated that appellant reached maximum medical improvement on October 23, 2007. The
Office medical adviser noted that the record did not provide any objective evidence of limitations
which increased appellant’s impairment from two percent of the right and left upper extremities.
By decision dated April 24, 2008, the Office denied appellant’s claim for an increased
schedule award.
In a July 22, 2008 letter, appellant, through counsel, requested reconsideration. In a
June 26, 2008 medical report, Dr. Eric D. Solomon, a Board-certified physiatrist, provided
essentially normal findings on physical examination which included normal sensation throughout
the upper extremities on light touch and two-point discrimination. An electromyogram revealed
carpal tunnel syndrome. Dr. Solomon diagnosed carpal tunnel syndrome, radiocarpal sprain,
tenosynovitis of the hand and wrist, enthesopathy of the wrist and elbow, and a median nerve
lesion. Regarding the right upper extremity, he referred to Table 16-11, page 484 in the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001) and determined that appellant had a Grade 4 motor deficit in the
distribution of the median nerve of 15 percent. Dr. Solomon referred to Table 16-10, page 482 in
the A.M.A., Guides and determined that appellant had a Grade 4 sensory deficit, which
represented 10 percent. He combined these deficits to total 24 percent impairment of the median
nerve. Dr. Solomon stated that 24 percent of the maximum allowable deficit of 45 percent
equaled an 11 percent impairment of the upper extremity due to carpal tunnel syndrome.2 He
further determined that appellant sustained a 10 percent impairment for right wrist weakness due
to flexor carpi radialis. Dr. Solomon noted that the maximum impairment for the radiocarpal
joint was 40 percent. He determined that appellant sustained a four percent impairment for right
wrist tenosynovitis and enthesopathy. Dr. Solomon opined that appellant sustained a total right
upper extremity impairment of 15 percent. Regarding the left upper extremity, he determined
that appellant sustained a 10 percent motor impairment and a 10 percent sensory impairment
1

The Board notes that the Office’s decision granting appellant a schedule award for a two percent impairment of
each upper extremity is not contained in the case record.
2

Dr. Solomon did not specifically refer to Table 16-15, which provides 45 percent impairment for combined
sensory and motor deficit of the median nerve below the forearm.

2

which he combined to calculate a 19 percent impairment of the median nerve or a 9 percent
impairment of the upper extremity impairment due to carpal tunnel syndrome. Dr. Solomon also
determined that appellant sustained a five percent impairment of the left wrist due to flexor carpi
radialis which represented a two percent upper extremity impairment. He opined that appellant
sustained a total left upper extremity impairment of 11 percent. Dr. Solomon concluded that
appellant sustained a combined total upper extremity impairment of 24 percent impairment or
whole person impairment of 14 percent.
On September 3, 2008 the Office medical adviser reviewed the medical evidence,
including Dr. Solomon’s April 24, 2008 report. He noted that Dr. Solomon reported normal
sensation throughout the upper extremities including, light touch and two-point discrimination
but found a 10 percent sensory deficit of the right upper extremity. The Office medical adviser
stated that Dr. Solomon’s 15 percent impairment rating for the right upper extremity was
incorrect. He determined that Grade 4 motor loss constituted a 15 percent deficit of the right
upper extremity (A.M.A., Guides 484, Table 16-11). The Office medical adviser multiplied the
39 percent maximum median nerve impairment below the midforearm by the 15 percent Grade 4
deficit to calculate a 5.8 or 6 percent impairment of the right upper extremity (A.M.A., Guides
492, Table 16-15). He multiplied the left side 10 percent motor impairment by the 39 percent
maximum median nerve impairment below the midforearm to calculate a 4 percent impairment
of the left upper extremity (A.M.A., Guides 492, Table 16-15). The Office medical adviser
concluded that appellant sustained a six percent impairment of the right upper extremity and a
four percent impairment of the left upper extremity. He concluded that appellant had an
additional four percent impairment of the right upper extremity and two percent impairment of
the left upper extremity. The Office medical adviser did not understand the methodology
Dr. Solomon used to determine impairment of appellant’s upper extremities.
By decision dated November 3, 2008, the Office found that appellant had a six percent
impairment of the right upper extremity and a four percent impairment of the left upper
extremity. By decision dated November 5, 2008, it granted appellant a schedule award for a six
percent impairment of the right upper extremity and a four percent impairment of the left upper
extremity, less the awards previously granted for each upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.5 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure

3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

5

5 U.S.C. § 8107(c)(19).

3

equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.6
The fifth edition of the A.M.A., Guides, regarding impairment due to carpal tunnel
syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed [five percent] of the upper extremity may
be justified.
3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”7 (Emphasis in the
original.)
The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.8
ANALYSIS
Appellant contends on appeal that he has more than six percent impairment of his right
upper extremity and four percent impairment of his left upper extremity. The Office accepted his
claim for bilateral carpal tunnel syndrome and hand and wrist tenosynovits, and right wrist sprain
of the radiocarpal joint. Appellant underwent several surgical procedures to treat the accepted
conditions. The Office initially granted him a schedule award for a two percent impairment of
the right upper extremity and a two percent impairment of the left upper extremity. After
appellant underwent additional surgery, he requested an additional schedule award.
On June 26, 2008 Dr. Solomon noted normal findings on physical examination,
including, normal sensation throughout the upper extremities on light touch and two-point
discrimination. He diagnosed carpal tunnel syndrome, radiocarpal sprain, tensoynovitis of the
hand and wrist, enthesopathy of the wrist and elbow, and a median nerve lesion. Dr. Solomon
6

20 C.F.R. § 10.404.

7

A.M.A., Guides 495. See T.A., 59 ECAB ___ (Docket No. 07-1836, issued November 20, 2007).

8

Kimberly M. Held, 56 ECAB 670 (2005).

4

determined that appellant sustained a Grade 4 motor deficit in the distribution of the median
nerve which represented a 15 percent motor deficit (A.M.A., Guides 484, Table 16-11). He
further determined that appellant sustained a 10 percent Grade 4 sensory deficit (A.M.A., Guides
482, Table 16-10). Dr. Solomon stated that appellant sustained a combined 24 percent
impairment of the median nerve. He determined that 24 percent of the maximum allowable
deficit of 45 percent equaled an 11 percent impairment of the upper extremity due to carpal
tunnel syndrome. Dr. Solomon further determined that appellant sustained a 10 percent
impairment for right wrist weakness due to flexor carpi radialis. He noted that the maximum
impairment for the radiocarpal joint was 40 percent. Dr. Solomon determined that appellant
sustained a 4 percent impairment for right wrist tenosynovitis and enthesopathy, resulting in a
total 15 percent impairment of the right upper extremity.
Regarding the left upper extremity, Dr. Solomon determined that appellant sustained a 10
percent motor impairment and a 10 percent sensory impairment which he combined to calculate
a 19 percent impairment of the median nerve or a 9 percent impairment of the upper extremity
impairment due to carpal tunnel syndrome. He also determined that appellant sustained a five
percent impairment of the left wrist due to flexor carpi radialis impairment which represented a
two percent upper extremity impairment. Dr. Solomon stated that appellant sustained a total left
upper extremity impairment of 11 percent. He concluded that appellant sustained a combined
total upper extremity impairment of 24 percent or a whole person impairment of 14 percent.
While Dr. Solomon referred to Tables 16-10 and 16-11, he failed to indicate that he used Table
16-15 to identify the maximum impairment for the median nerve under this table in combining
his motor and sensory impairments for the right and left upper extremities. Office procedures
provide that upper extremity impairment secondary to carpal tunnel syndrome and other
entrapment neuropathies should be calculated using section 16.5d and Tables 16-10, 16-11 and
16-15.9 Moreover, the report indicates that he combined the Grade 4 deficit for sensory loss
under Table 16-10 with that under Table 16-11 for motor loss. This does not conform to a
proper application of the tables and reduces the probative value of Dr. Solomon’s impairment
rating. As noted, the A.M.A., Guides set forth a procedure for assessing permanent impairment
of the upper extremity due to carpal tunnel syndrome where there has been optimal recovery
time following surgical decompression. Dr. Solomon did not properly apply this procedure or
explain why it was not applicable to appellant. He also sought to rate impairment based on loss
of grip strength. However, A.M.A., Guides, provide that in carpal tunnel cases, impairment
values are not given for loss of grip strength.10
The Board finds that the Office medical adviser properly utilized the findings in
Dr. Solomon’s April 24, 2008 report and correlated them to specific provisions in the A.M.A.,
Guides to determine that appellant had a six percent impairment of the right upper extremity and
a four percent impairment of the left upper extremity. On September 3, 2008 the Office medical
adviser stated that Dr. Solomon’s finding that appellant sustained a 15 percent impairment of the
right upper extremity was incorrect, noting that he reported normal sensation but, found a 10
percent sensory impairment. He did not understand the methodology used by Dr. Solomon to
determine impairment of appellant’s upper extremities. Regarding the right upper extremity, the
9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003).
10

See E.L., 59 ECAB ___ (Docket No. 07-2421, issued March 10, 2008); A.M.A., Guides 494.

5

Office medical adviser multiplied the 15 percent motor deficit (Grade 4) with the 39 percent
maximum median nerve (below the midforearm) impairment to calculate a 5.8 or 6 percent
impairment of the right upper extremity (A.M.A., Guides 484, 492, Tables 16-11 and 16-15).
Regarding the left upper extremity, the Office medical adviser multiplied the left side 10 percent
motor deficit (Grade 4) by the 39 percent maximum median nerve (below the midforearm)
impairment to calculate a 4 percent impairment of the left upper extremity (A.M.A., Guides 484,
492, Tables 16-11 and 16-15). He did not find any impairment due to sensory deficit. The
Office medical adviser concluded that appellant was entitled to an additional four percent
impairment of the right upper extremity and two percent impairment of the left upper extremity.
The Office medical adviser properly applied the A.M.A., Guides to Dr. Solomon’s
findings and reached an impairment rating of six percent impairment for the right upper
extremity and four percent impairment for the left upper extremity. This evaluation conforms to
the A.M.A., Guides and establishes that appellant has no more than a six percent impairment of
the right upper extremity and four percent impairment of the left upper extremity.
CONCLUSION
The Board finds that appellant has failed to establish that he has more than a six percent
impairment of the right upper extremity and a four percent impairment of the left upper
extremity, for which he received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the November 5 and 3, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

